Felton, Chief Judge.
Where on the front of the process the plaintiff is designated “Columbia Sewing Machine Company” and in the body of the process the plaintiff is designated “Columbia Sewing Center”, the plaintiffs may amend to show that the designation “Columbia Sewing Center” was a typograph*421ical mistake and a misnomer and show that actually the plaintiffs were “C. Stepp and W. Stepp d/b/a, Columbia Sewing Machine Company”. Code § 81-1206. Where a name does not purport a legal entity but it is in fact a trade name of individuals, such defect could have been cured by an amendment (Haynes v. Armour Fertilizer Works, 146 Ga. 832, 834, 92 S. E. 648; Smith v. Commissioners of Roads & Revenue of Glynn County, 198 Ga. 322, 324, 31 S. E. 2d 648), and the defect was actually cured in this case by judgment. Haynes v. Armour Fertilizer Works, supra; Auld v. Schmelz, 199 Ga. 633 (2) (34 S. E. 2d 860).
Decided October 21, 1958.
Marvin P. Nodvin, for plaintiffs in error.
E. T. Hendon, Jr., contra.
The Civil Court of DeKalb' County erred in vacating and setting . aside the judgment and, therefore, the Superior Court of DeKalb County erred in dismissing the certiorari.

Judgment reversed.


Quillian and Nichols, JJ., concur.